UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-1829


ANTHONY DWAYNE HAMMONDS,

                Plaintiff - Appellant,

          v.

BO’S FOOD STORE,

                   Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. Louise W. Flanagan,
District Judge. (7:13-cv-00066-FL)


Submitted:   December 18, 2014              Decided:   December 22, 2014


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony Dwayne Hammonds, Appellant Pro Se.    Kimberly Joyce
Lehman, OGLETREE DEAKINS NASH SMOAK & STEWART, PC, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Anthony Dwayne Hammonds appeals the district court’s

order adopting the magistrate judge’s recommendation and denying

relief     in   his   employment      discrimination       action.         We    have

reviewed the record and find no reversible error.                     Accordingly,

we   affirm     for   the   reasons     stated      by   the     district       court.

Hammonds v. Bo’s Food Store, No. 7:13-cv-00066-FL (E.D.N.C. July

29, 2014).      We dispense with oral argument because the facts and

legal    contentions     are   adequately     presented        in   the   materials

before   this    court   and   argument     would    not   aid      the   decisional

process.



                                                                            AFFIRMED




                                        2